Citation Nr: 0535034	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-34 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for muscle and nerve 
injuries.


REPRESENTATION

Appellant represented by:	Claude W. Jenkins, Attorney


WITNESS AT HEARING ON APPEAL

Veteran/Appellant




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
November 1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision.  The veteran filed his 
notice of disagreement that same month, the RO issued a 
statement of the case in July 2004, and the veteran perfected 
his appeal later that month.  The veteran also testified 
before the undersigned at a September 2005 hearing at the RO.


FINDINGS OF FACT

1.  The preponderance of evidence fails to show that the 
veteran's flat feet were either caused by, or aggravated 
during, his time in service.

2.  The preponderance of evidence fails to show that the 
veteran's muscle and nerve injuries are related to his time 
in service.
	

CONCLUSIONS OF LAW

1.  The criteria for service connection for flat feet are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  The criteria for service connection for muscle and nerve 
injuries are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Flat feet

The veteran asserts (such as at his hearing before the Board) 
that he had flat feet entering service, and that he was 
provided with arch supports while in service.  He indicated 
that he tried to complete all of the assigned marches and 
drills, but was not always capable due to his flat feet.

The Board notes, at the outset, that the veteran's service 
medical records were among those presumably lost in a fire at 
the National Military Personnel Records Center (NPRC) in St. 
Louis, Missouri, in 1973.  The Board realizes that in such 
situations there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).    

The veteran's claims file is void of any foot treatment for 
many decades following service.  In January 2003, the 
veteran's private doctor indicated that the veteran had 
arthritic pain, discomforts, and changes particularly in his 
knees due to his flat feet.  The doctor concluded that the 
veteran was definitely disabled due to the flatness of his 
feet, degenerative arthritis, and osteoarthritis of both 
knees.  However, the doctor failed to indicate that the 
veteran's foot disability had been caused by service.

The claims file is similarly void of any medical evidence 
demonstrating that the veteran's flat feet were either caused 
by service, or aggravated during service.  Accordingly, the 
Board finds that the preponderance of evidence is against the 
veteran's claim, and there is no reasonable doubt that can be 
resolved.  As such, the veteran's claim of service connection 
of his flat feet is denied.

Muscle and nerve injuries

The veteran asserts (such as at his hearing before the Board) 
that while in service he was exposed to mustard gas during a 
training exercise when his gas mask did not function 
properly.  The veteran testified that several days later he 
was hospitalized overnight when his nerves and muscles 
reportedly would not function correctly.  The veteran 
indicated that he continues to have problems with muscle 
spasms.

The Board notes that in light of the fact that the veteran's 
service medical records were lost in the 1973 fire, 
additional efforts were made to locate any mention of the 
veteran's reported in-service treatments, including searching 
the daily sick and morning reports for the veteran's unit.  
Unfortunately, no mention of the veteran appeared in any of 
the reports.

The veteran's file is void of any medical treatment for any 
nerve or muscle problems following service.  In December 
2003, the veteran's private doctor wrote a letter indicating 
that in his professional opinion the veteran's muscle spasm 
and pain is a possible side effect form the mustard gas 
exposure.  However, the Board notes that ambiguous language 
such as "possible" in the context of a medical opinion is 
the same as "not possible" and therefore does not provide 
the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

Additionally, while the veteran has indicated that he 
believes that his muscle and nerve injuries are the result of 
mustard gas exposure, lay testimony is not competent to prove 
a matter requiring medical expertise, such as an opinion as 
to diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran is not medically qualified to establish the link 
between his current symptomatology and his claimed exposure 
to mustard gas.

Given the lack of a probative medical opinion of record 
linking the veteran's current symptomatology and his claimed 
exposure to mustard gas, combined with the lack of evidence 
of treatment of a muscle or nerve injury for many years 
following service, the veteran's claim for service connection 
for nerve and muscle injuries is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice via a January 2004 letter, 
which clearly advised him of the first, second and third 
elements required by Pelegrini II.  He has never been 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claims.  However, he has 
effectively been notified of the need to provide such 
evidence.  An April 2003 letter informed him that additional 
information or evidence was needed to support his claim and 
asked him to send the information or evidence to the RO; and 
the January 2004 letter indicated that VA had been unable to 
locate the veteran's service medical records and asked the 
veteran's to submit any service medical records in his 
possession.  In addition, a July 2004 statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  Under these circumstances the Board is satisfied 
that the veteran has been adequately informed of the need to 
submit relevant evidence in his possession.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran in January 2004 was not given prior 
to the first adjudication of the claim, it was given prior to 
a subsequent adjudication (in a July 2004 statement of the 
case).  In short, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

VA and private treatment records identified by the veteran 
have been obtained.  VA has also endeavored to locate both 
missing service medical records and alternative sources of 
evidence regarding the veteran's in-service treatment, but 
all searches were unsuccessful.  Additionally, the veteran 
testified at a hearing before the Board (the transcript of 
which has been associated with the claims file).   

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.








ORDER

Service connection for flat feet is denied.

Service connection for muscle and nerve injuries is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


